                                         CONCLUSION

       For all of the above-stated reasons, Plaintiffs' motion is DENIED as to the bond hearing

claim and resolution of Plaintiffs' motion as to the APA claim is stayed until further notice.

SO ORDERED.

Dated: March 13, 2020
       New York, New York
                                                      17;Yl,� 7�·· ·
                                                     l/2oREW L. CARTER, JR.
                                                       United States District Judge




                                                 6
